DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.  The arguments are presented that the application would have a priority date based on provisional application 61/503,149.  These arguments are not found persuasive due to the fact that The disclosure of the prior-filed application, Application No.61/503,149, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application # 61/503,149 only provides support for average particle sizes of around 800 nm, around 500 nm, and around 250 nm on page 6 paragraph 2.  It does not provide proper support for the amended claim limitation of “an average particle size ranging from 250 nm to 800 nm”.  With regard to the arguments referencing fig. 6, the arguments are not found persuasive due to the fact that figure 6 only supports a range of particle sizes and not average particle sizes.  The range of 100 nm to 1100 nm only corresponds to particle size and not average particle size.  Figure 6 only supports three distinct average particle sizes corresponding to the three peaks of the curves, which correspond to 250 nm, 500 nm, and 800 nm and would therefore not support a range of average particle sizes.
Applicant’s arguments with respect to the He et al. reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.61/503,149, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application # 61/503,149 only provides support for average particle sizes of around 800 nm, around 500 nm, and around 250 nm on page 6 paragraph 2.  It does not provide proper support for the amended claim limitation of “an average particle size ranging from 250 nm to 800 nm”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 and dependent claims 46-47, 49-53, and 55-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification only provides support for average particle sizes of around 800 nm, around 500 nm, and around 250 nm on page 23 paragraph 1 (paragraph [0115] of published application).  It does not provide proper support for the amended claim limitation of “an average particle size ranging from 250 nm to 800 nm”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45-47, 49-53, and 55-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 2012/0026643 A1, hereafter Yu) in view of Zhamu (US 2010/0176337 A1, hereafter Zhamu ‘337).
With regard to claims 45 and 49, Yu teaches nanostructured particles comprising aggregated sheets of a wrinkled (curved) graphene-based material comprising graphene oxide, or reduced graphene oxide, the nanostructured particles having a crumpled structure including stacking at ridges (claim 49) and vertices (as seen in fig. 1a) [0032, 0037, fig. 1a].  
Yu does not explicitly teach the claimed average particle size range.  However, Yu teaches the initial sheets have a diameter of smaller than 1 micron, which would allow for wrinkled (curved) particles in the claimed size range [0047].  Yu does not explicitly teach an average particle size in the claimed range. However, in the same field of endeavor, Zhamu ‘337 teaches that a preferred size for electrode active material particles is less than 2 μm [0105, 0110].  Based on the teachings of Zhamu ‘337 one of ordinary skill in the art would have found it obvious to try average particle sizes in the range of less than 2 μm since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed average size range.  Furthermore changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claims 46-47, and 56, Yu does not explicitly teach the claimed surface area.  However, Yu teaches that graphene has a theoretical surface area of 2675 m2/g, teaches that high surface area is a desirable property of graphene, and teaches using curved (wrinkled) graphene to minimize stacking that reduces surface area [0005, 0007, 0011, 0082].  Therefore one of ordinary skill in the art would find it obvious to optimize the surface area of graphene based materials based on the teaching of Yu.
With regard to claims 50-51, Yu does not teach performing the claimed measurements. However, these properties would be based on the material composition and Yu should therefore exhibit the claimed properties due to teaching graphene based materials [0032, 0037, fig. 1a].  
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 52, Yu does not explicitly teach the thicknesses of the ridges.  However, this would be based on the thickness of the graphene that forms the ridges and Yu teaches a thickness of 10 nm which would enable ridges of the claimed thickness [0029].  The ridge thickness would be an obvious variant to one of ordinary skill in the art since Yu teaches graphene with a thickness of less than half of the claimed range and changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claim 53, Yu teaches aerosol droplets [0051] and the claimed production steps are considered product by process limitations that would result in a nanostructured particle with the claimed crumpled structure, which is taught by Yu as detailed in the rejection of claim 45 above. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 55, Yu does not explicitly teach the claimed average particle size range.  However, Yu teaches the initial sheets have a diameter of smaller than 10 microns, which would allow for wrinkled (curved) particles in the claimed size range [0047].  Yu does not explicitly teach a particle size in the claimed range. However, in the same field of endeavor, Zhamu ‘337 teaches that a preferred size for electrode active material particles is less than 2 μm (which would overlap and obviate the claimed range) [0105, 0110].  Based on the teachings of Zhamu ‘337 one of ordinary skill in the art would have found it obvious to try average sizes in the range of less than 2 μm since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed average size range.  Furthermore changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claims 57-58, Yu teaches the nanostructured particles are used in a capacitor [0032].  

Claims 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu and Zhamu ‘337 as applied to claims 45-47, 49-53, and 55-58 above, and further in view of Logan (US 2008/0292912, hereafter Logan).
With regard to claims 59-60, Yu does not explicitly teach the device the crumpled particles are used for is a fuel cell or that they are used for an anode.  However, in a field of endeavor relevant to the problem solved (applications of carbon materials), Logan discloses a microbial fuel cell comprising graphite particles, powder, and reticulated vitreous carbon [0006, 0021, 0036, and 0103].
Logan further teaches that the MFC comprises:
an anode chamber having an anode [0013], wherein at least a part of the anode is formed by graphitic particles [0006, 0021, 0036, and 0103];
a cathode chamber having a cathode [0014];
a cation exchange membrane disposed between the anode chamber and the cathode chamber [0021]; and
a plurality of electrogenic microbes disposed on the anode to increase a power density of the microbial fuel cell [0033, 0037, and 0100]; 
Logan does not specifically disclose that the graphitic particles comprise crumpled particles synthesized according to claim 45. However, one of ordinary skill in the art at the time the invention was made, it would have been obvious to substitute the crumpled graphene particles as taught by Yu for the graphite particles, powder, or reticulated vitreous carbon in the anode of Logan in order to improve the conductivity of the microbial fuel cell [0010], because Yu and Logan are directed towards applications of graphitic particles, which are known for electrical conductivity in electrodes [Yu 0011].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724